G. Gayarte,

for re-hearing:
It is true that Art. 3184 says, that a workman has, for repairs done, a privileged claim on the object so repaired, when in his possession.
But, in the very next Article, 3188, the Legislator has declared in the clearest terms, that privilege gives no right of detention; that this right must originate from something more than a privilege, and that it is actually more than a privilege.
What was granted in Art. 3184 ?• — a mere privilege founded on a mere contingency — not the right of detention, which is more than a privilege ; and not the right to compel payment extra-judicially, which is infinitely more than the right of detention as guaranty or security, until payment can be enforced judicially.
This appellee begs leave respectfully to refer the court to said Article 3185 of the Civil Code, but to which the attention of the court was not invited with sufficient clearness — no doubt through the appellee's fault — and on which the verdict and judgment in the court below rested altogether.
Art. 3185 says : “ The right which the lessor has over the products of the estate, and on movables which are found on the place leased for the rent, is of a higher nature than mere privilege. The latter is only enforced on the price arising from the sale of movables to which it applies. It does not enable the creditor to take or keep the effects themselves specially. The lessor, on the contrary, may take the effects themselves and retain them until he is paid.”
Appellee further invites the court to the examination of the following considerations :
Art. 3152, Civil Code, says: “ privilege can be claimed only for those debts to which it is expressly granted in the Code.”
Therefore, if privilege cannot be presumed, it follows that the right of detention, (which, according to Art. 3185, is more than a privilege,) can much less be presumed, and must be specially given.
Art. 3184, relied on by defendant, gives, it is true, and in specific terms, a privilege to the workman, but no right of detention — which is not the consequence of privilege, but more than a privilege, according to the express declaration contained in Art. 3185. What is more than a privilege cannot be a consequence of it. If it is more than a privilege, it cannot be implied as proceeding from it, for the obvious reason that, when two things are of different dimensions, the one which is larger cannot be supposed to have been contained in the smaller.
But if our Civil Code says, that no privilege can be presumed, and that it must be specially given, the next question is, what is a privilege ? — not according to the Roman law, or to the common law, but according to our Code, which permits none to be presumed, and which recognizes the existence only of such as it grants and defines. It is therefore of no consequence to ascertain what privileges or liens were granted by the Roman law, or the common law, when our Code has spoken on the subject. Our Code refers to its own definitions for what it grants, and not to other systems of jurisprudence.
But what is a privilege according to the Code of Louisiana? Is it anything like what is understood as such by those who have studied the Roman law ? Or is it what is called a lien at common law ? Is it the right of detention as guaranty? Is it more than that? Is it the right of detention to compel payment? No, for Art. 3153 of the Civil Code, defines what a privilege is, and says: “ Privilege is a right which the nature of a debt gives to a creditor, and which entitles him to be preferred before other creditors, even those who have mortgages.”
This is all that a privilege is in Louisiana, whatever it may be in those countries where the Roman law and the common law prevail, unless something be added to it by some other provisions of law, as in a few cases in which that addition is made, in special and guarded terms.
If Art. 3184, when granting privileges to the above mentioned creditors, had conceded, as a necessary corollary, the right of detention, where was the necessity of granting such a right, in a special form, in the subsequent articles I have quoted ? The inevitable inference seems to be, that the framers of the Civil Code meant that Art. 3184 should give no right of detention, but a mere privilege, such as is defined in Art. 3153, and conferring no more rights than those therein mentioned. It scorns also, that the omission oí granting to the work*257man or artisan the right of detention, when the like was subsequently superad-ded to privilege by the legislator, in favor of certain creditors to whom privilege had also been granted in said Art. 3184, shows that the legislator intended to confer no such right on the workman or artisan. But, not satisfied with having carefully abstained from using any words of doubtful import, and, as if he anticipated, however, a possible misconstruction of Art. 3184, the legislator said, in the very next Article, 3185, that privilege gives no right of detention' — ■ and that the right of detention is more than a privilege.
I respectfully suggest that the above article means only this : That certain creditors therein mentioned have, in virtue of the privilege granted to them and defined In Art 3153, the right to be paid in preference to other creditors, whether or not the articles on which they have a privilege are in their hands: but that an exception is made, in relation to the artisan, who has a right to be paid in preference to other creditors only as long as the article on which the privilege exists continues in his hands. It is a diminution — a curtailment of the privilege granted to the other creditors — and not an enlargement of it— not something more than a privilege — not the right of detention as security' — • and much less is it the right of detention to compel payment extra-judicially, as the court supposes; and if it be an extension of privilege, it is only an extension of what was granted. And what was granted in said Article 3184 ? Why — no more than the right of being paid in preference to other creditors— and not the right of detention — not the right of enforcing payment for an unli-quidated claim against the owner of the object detained — which is a right of a different nature — nay—which far from being a right, would be a monstrosity. Such a thing is nowhere granted to a workman either by our Code or by any of our statutes.
In conclusion, I humbly beg leave to call the attention of the court to the following considerations:
That the right of detention forcibly and inevitably confers a privilege; but that privilege does not confer the right of detention;
That the right of detention, which is granted in certain cases merely as a security for debt, does not give impliedly the right to compel payment extra-judicially;
That according to the express will of the legislator, privilege is never to be inferred; and that, consequently, much less is the right of detention to be presumed. What shall I .say of the right assumed by a creditor to compel payment without resorting to a court of justice!
Re-hearing refused.